Citation Nr: 1201308	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  05-12 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for essential hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel







INTRODUCTION

The Veteran had active service from September 1964 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, which, in pertinent part, denied the Veteran's claim of service connection for hypertension.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This matter was previously before the Board in November 2009 and March 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

The issue of entitlement to service connection for an acquired psychiatric disorder manifested by nightmares appears to have been raised by the Veteran in an October 2011 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the additional delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

The Board's March 2011 Remand instructed that a VA examination be conducted to determine the nature, extent and etiology of any current hypertension.  The examiner was to respond to specific questions, including whether any currently diagnosed hypertension was related to or had its onset during service.  Such an examination was conducted in April 2011.  The VA examiner opined that that it would not be possible determine the etiology of the Veteran's hypertension "without resorting to mere speculation" and that it was not at least as likely as not that the hypertension was the result of service.  The VA examiner also opined that the Veteran's hypertension was not at least as likely as not caused, aggravated or permanently worsened by his service connected diabetes mellitus and provided a rationale for this opinion.

This April 2011 opinion was not stated to the degree of certainty required to support a grant of service connection in that it appeared to be internally inconsistent as to the issue of direct service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim). 

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  Given the deficiency described above, it is unlikely that the April 2011 opinion would survive judicial scrutiny.  This matter must therefore be remanded to ensure compliance with the previous remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain an addendum to the April 2011 VA examination report, preferably from the original examiner.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Is it at least as likely as not that any current hypertension had its onset during the Veteran's period of active service, i.e. from September 1964 to September 1968; or, was any such disorder caused by any incident or event that occurred during his period of service?

(b)  Did the Veteran's hypertension manifest to a compensable degree within one year of service discharge (i.e., September 1969)?

If it is determined that an opinion cannot be rendered without resorting to mere speculation, the examiner is directed to provide supporting rationale for such a conclusion, to include whether such a conclusion was rendered because the procurable and assembled data was fully considered, and whether the inability to provide a definitive opinion was due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's hypertension. 

The Board reiterates that the examiner must acknowledge the reports of the Veteran as to the onset and continuity of symptomatology.  A complete rationale for all opinions, with citation to relevant medical findings, must be provided. 

If the original examiner is no longer available to provide requested opinion, another equally qualified VA examiner shall provide the necessary additional opinion.  The need for an additional examination of the Veteran is left to the discretion of the VA examiner. 

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


